Citation Nr: 9905076	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  93-27 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for schizophrenia.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to May 
1954.

By a September 1955 rating decision, the veteran was granted 
service connection for schizophrenic reaction, paranoid type, 
in partial remission.  A 10 percent disability rating was 
assigned, effective June 7, 1955.  The assigned disability 
rating was increased to 50 percent, effective April 1, 1969, 
by an August 1969 rating decision.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which found that the veteran was not 
entitled to a disability rating in excess of 50 percent.

This matter was previously before the Board in August 1995, 
at which time it was remanded for additional development.  
The case has now been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran, his relatives, and his treating physician 
have all reported that the veteran stopped working as a 
teacher due to the increasing severity of his schizophrenia.

2.  The veteran has some interaction with his neighbors, and 
is involved with his church.

3.  An April 1997 VA psychiatric examination found that 
veteran's schizophrenia resulted in severe social and 
industrial impairment.

4.  A May 1997 Psychological Screening Report found that the 
veteran's schizophrenia resulted in great impairment to his 
social adaptability, and rendered him permanently and totally 
incapacitated with respect to his employability.

5.  In a March 1998 statement, the veteran's treating 
physician opined that the veteran's schizophrenia resulted in 
total social and industrial impairment.

6.  The evidence shows that the veteran has memory and 
communication problems, has persistent delusions, suicidal 
ideation, aggressive episodes, and is only partially oriented 
to time.


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for 
schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9211 (1998); 38 C.F.R. § 4.132, Diagnostic 
Codes 9200-9210 (as in effect prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  By a September 1955 rating decision, the veteran 
was granted service connection for schizophrenic reaction, 
paranoid type, in partial remission.  A 10 percent disability 
rating was assigned, effective June 7, 1955.  The assigned 
disability rating was increased to 50 percent, effective 
April 1, 1969, by an August 1969 rating decision.

In a statement dated in May 1992, the veteran reported that 
he disagreed with the "decision rendering me 50 percent 
service-connected for my nervous condition."  He reported 
that his condition had become much worse, and that he was 
under constant medical treatment.  Specifically, he reported 
that he was treated on a monthly basis by Dr. Sanz on a fee 
basis.  Additionally, he noted that he had not undergone an 
evaluation for the past 3 or 4 years, and he desired a new 
examination to prove that his condition had worsened.  

On file are medical records from G. Sanz, M.D., that cover 
the period from December 1985 to April 1992.  These records 
show treatment for the veteran's schizophrenia.  Among other 
things, records from April 1992 note that the veteran was 
working until January 1990, when his condition changed.  He 
reportedly became extremely anxious, tense, and unable to 
handle stress in a working environment.  

A VA mental disorders examination was accorded to the veteran 
in August 1992.  The examiner noted that the veteran's 
treatment folder was available for the examination, but not 
the claim folder.  He also noted that the veteran was 
accompanied by his daughter, and was examined with and 
without her presence.  It was noted that the veteran was 
reported to keep treatment through the fee basis program with 
Dr. Sanz, and that he was on Diazepam, Dalmane, and other 
medications not specified.  There was no evidence of recent 
hospitalizations.  According to the record, the last 
hospitalization was in 1981 at Clinica Nuestra Sra. De los 
Angeles.  The veteran reported that he had not worked since 
February 1989, but that he used to work as an elementary and 
intermediate school teacher for about 23 years.  According to 
the veteran's daughter, the veteran spent practically all day 
with the radio, sleeping, and being isolated.  He also had 
episodes of hostility and aggressiveness, and claimed that 
people were talking about him.  Nevertheless, she reported 
that he visited the neighbors and occasionally went for 
walks.  

On examination, the examiner found the veteran to be well-
developed, well-nourished, and a little overweight.  He noted 
that the veteran was appropriately dressed, looked clean, and 
wore prescription glasses.  Also, he looked distant, quiet, 
with what was felt to be a "voluntary component."  
Nevertheless, the veteran was aware that he was in the 
hospital, as well as the reason for his examination.  The 
examiner found his responses to be coherent, vague, 
superficial, with paranoid flavor.  A strong dependency 
attitude was felt.  Further, his affect was somewhat 
inappropriate.  The examiner found no evidence of active 
hallucination at the present time.  The veteran was oriented.  
However, his memory seemed difficult to explore because of 
his "voluntary component."  Depressive tone was felt, but 
no really depressive sign was found.  There was also no 
evidence of suicidal preoccupation.  The veteran's judgment 
was found to be fair, and that, at that time, he 
differentiated well between right and wrong.  Based on the 
foregoing, the examiner diagnosed schizophrenia, 
undifferentiated type, active.  The examiner also opined that 
the veteran's highest level of active functioning for the 
past year was fair to poor.  The veteran was found able to 
handle funds at the time of the examination.

In an August 1993 rating decision, the RO confirmed and 
continued the assigned 50 percent disability rating for the 
veteran's schizophrenia.  The RO found that the available 
evidence clearly showed that the veteran did not have active 
psychotic manifestation of such extent, severity, depth, 
persistence or bizarreness as to produce severe impairment of 
social and industrial adaptability to warrant a higher 
rating.  Additionally, it was noted that the veteran's 
daughter reported that the veteran visited the neighbors and 
walked around occasionally.  It was also noted that the 
examiner described a voluntary component during the 
examination that impaired adequate exploration of the 
veteran's memory.  Therefore, the veteran's symptoms were 
found to be of considerable impairment of social and 
industrial adaptability to support and maintain the current 
50 percent evaluation.

The veteran's Notice of Disagreement was received later that 
same month.  He contended that due to his illness he was 
unemployable and unable to function in a normal social and 
industrial environment.  A Statement of the Case was issued 
to the veteran in September 1993, and his Substantive Appeal 
was received that same month.  On his Substantive Appeal, the 
veteran contended that he was unable to function in an 
industrial environment due to his illness, and that he was 
now confined to his home.  Further, he maintained that he 
rarely walked around and spoke with his neighbors.  He stated 
that while he would answer if one of them said "hello," he 
hardly ever spoke to anyone.  The veteran also indicated that 
he believed the VA examination was inadequate.  He reported 
that the examiner's questions made him feel mad and 
irritated.

Additional medical records were obtained from Dr. Sanz, which 
covered the period from March 1969 to August 1992.  These 
records show treatment for the veteran's schizophrenia.  
Among other things, these records confirm the veteran was 
hospitalized from April to May 1981 because of his 
schizophrenia.

This matter came before the Board in August 1995.  At that 
time, the Board noted that Dr. Sanz had submitted treatment 
records which reflected a purported "change" for the worse 
in the veteran's psychiatric condition, and attributed his 
loss of a job to the veteran's heightened anxiety and other 
symptoms.  Additionally, it was noted that after the case was 
forwarded to the Board, additional extensive, and more recent 
clinical records were received from Dr. Sanz, and there was 
no waiver of initial RO consideration pursuant to 38 C.F.R. 
§ 20.1304.  Consequently, the Board remanded the case for the 
RO to obtain complete, up-to-date records from Dr. Sanz.  
Thereafter, the veteran was to be accorded a VA examination 
by both a psychiatrist and a psychologist to determine the 
nature and extent of the veteran's psychosis, correlating the 
conclusions with the clinical evidence of record.  The 
examiners were to complete a multiaxial diagnosis, 
identifying all current psychiatric disorders, and offer an 
opinion of the extent to which the veteran's service-
connected schizophrenia interfered with his social and 
industrial adaptability.  It was noted that, in this regard, 
the terms mild, definite, considerable, severe, and total 
were the preferred descriptive adjectives.  Further, the 
examiners were to indicate the veteran'' overall 
psychological, social, and occupational functioning using the 
Global Assessment of Functioning (GAF) scale provided in the 
Diagnostic and Statistical Manual of Mental Disorders (DSM).  
The claims folder was to be made available to the examiners 
prior to and during the examination of the veteran.  After 
completion of this development, the RO was to readjudicate 
the issue of entitlement to a disability rating in excess of 
50 percent.

Following the Board's remand, the RO sent a development 
letter to the veteran in April 1997.  The veteran was 
requested to complete and return an enclosed VA Form 21-4142 
in order for the RO to obtain medical records from Dr. Sanz.

A VA mental disorders examination was accorded to the veteran 
in April 1997.  At that time it was noted that the veteran 
had been referred for psychiatric evaluation as per the 
Board's August 1995 remand.  It was also noted that he was 
seen with claims folder and hospital record.  With respect to 
medical and occupational history, it was noted that the 
veteran had no hospitalization in the computer file.  It was 
noted that he was currently being treated with Doxepin and 
Valium, as prescribed by Dr. S. Ortega, a fee basis 
psychiatrist.  The examiner noted that the veteran had a 
psychiatric hospitalization in April 1981 with the diagnoses 
of schizophrenia and alcohol abuse.  The veteran reported 
that he had been unemployed for 50 years, but the examiner 
noted that the veteran did not provide adequate information.  
The veteran lived with his brother and four children, but 
reportedly did not remember their age.  It was noted that he 
received VA compensation and Social Security benefits.  
Regarding his subjective complaints, the veteran reported 
that he wanted to be cured and get medications.  He reported 
that at times he did not sleep, and felt short of breath.  
Additionally, he reported that he had headaches and that he 
had to walk a lot.  He denied the use of alcohol.  The 
examiner noted that the veteran was very vague and did not 
volunteer information.

Regarding objective findings, the examiner noted that the 
veteran came into the office demanding that his sister stay 
with him.  The examiner found the veteran to be alert, but 
that he did not respond adequately to the questions.  Also, 
the examiner noted that the veteran had red eye, did not 
provide details in his responses, and was purposely evasive.  
The examiner also found that the veteran was not 
hallucinating, nor was he suicidal or homicidal.  His insight 
and judgment were evaluated as fair.  He also exhibited poor 
impulse control.

Based on the foregoing, the examiner diagnosed chronic 
schizophrenia, paranoid type, and assigned a GAF score of 50.  
It is noted that this score indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  Further, the examiner opined that the veteran's 
behavior during the interview contrasted greatly with his 
history and lack of hospitalizations since 1981, fee basis 
summaries and lack of need of anti-psychotic medications.  
The examiner also opined that, based on the current 
evaluation that include a Social and Industrial field survey 
and a psychological evaluation, the veteran had severe 
impairment on his social and industrial capacities due to his 
service-connected schizophrenia.

A Social and Industrial Survey was also promulgated in April 
1997.  Regarding the veteran's academic/job history, it was 
noted that the veteran worked as a teacher for 25 years until 
he retired after becoming disabled.  It was also noted that 
he was currently receiving treatment at a satellite clinic, 
and was prescribed various medications.  The social worker 
noted that the veteran lived in a concrete house located in a 
rural area far from the nearest town.  The house was in good 
condition on the outside and inside.  It was also noted to be 
clean and adequately furnished.  Additionally, all of the 
veteran's neighbors within a 1/4 mile radius were his 
relatives.  The social worker reported that when he arrived 
the veteran was not at home, and was informed by the 
veteran's neighbor - who was also his sister-in-law - that 
the veteran was attending the funeral of a close friend.  
When the social worker returned an hour later, the veteran 
was home.  He was in his bedroom, and was dressed in shorts 
and a sport shirt.  The social worker noted that although 
they tried to interview the veteran, he answered all 
questions with an "I don't know," or "I don't remember."  
As a result, information was obtained from the veteran's 
wife.  According to the social worker, the veteran only had 
some vague complaints such as feeling anxious, seeing things 
jump into him, and people talking about him.  He was not able 
to tell the social worker hold old he was, when he served in 
the military, the names of his children, or what was the 
highest grade he achieved in school.  About 5 minutes into 
the interview, the veteran informed his wife that he needed 
to take his medication as he was feeling nauseous.  His wife 
reportedly told him that it was not yet time for his 
medication, at which point the veteran ran into the kitchen 
and took some medication.  He returned to the living room 
area, and after about 20 seconds told the social worker he 
was feeling better.  The veteran's wife informed the social 
worker that the veteran stayed at home most of the time, 
where he was usually secluded in his bedroom.  She also 
reported that the veteran did not go out of the house alone, 
and that he did not help in any of the household chores.  On 
the rare occasions that he did attend a social or religious 
function, he would immediately return home.  The social 
worker also interviewed one of the veteran's neighbors, who 
reported that the veteran was an active member of his church.  
The neighbor also reported that the veteran conversed with 
his neighbors, went for walks around the neighborhood, or for 
a drive in his car.  The social worker noted that the 
veteran's three other neighbors reported that the veteran 
conversed with other people in the neighborhood, and that he 
attended religious services quite often.  It was noted that 
two of the four people interviewed reported that the veteran 
spent a lot of time at home in bed.  One of these persons 
also reported that the veteran drove his car from time to 
time.  Everyone interviewed reported that the veteran had 
little involvement in the home tasks.  Additionally, the 
veteran's sister reported that, at times, the veteran was sad 
and lacked energy to be socially active.  Although he did 
attend some activities, he would return home after a while.

Also on file is a Psychological Screening Report, promulgated 
by the Psychological Assessment Unit based on an evaluation 
conducted in May 1997.  It was noted that the following 
evaluation instruments were used: BARSIT, Bender Gestalt, 
Bender Gestalt Memory, Projective Drawings, Sentence 
Completion, MMPI Mini-Mult, MMPI-2, and Clinical Interview.  
It was also noted that the veteran was service-connected for 
schizophrenia, paranoid type, and that he received private 
medical treatment from a psychiatrist, a generalist, and an 
internist.  The veteran was currently taking Diazepam, 
Lipitor, Doxepin and Adalat.  

At the time of the evaluation, the veteran reported to have 
great difficulties with both short and long-term memory, and 
it was noted that he was difficult to interview due to his 
difficulty recalling even general information.  Also, at 
times he was observed to lose his trend of thought.  Despite 
this difficulty, the examiner found the veteran to be very 
cooperative.  It was noted that the veteran complained of 
sleep disturbance.  He reported that he had insomnia, and 
that, at times, he was unable to sleep at all during the 
night.  Moreover, he reported that he walked around the house 
at night, and that he would see "things ... like unusual 
figures that walk ... and hears slamming of doors."  The 
examiner noted that they were unable to clarify these 
reported experiences any further because the veteran became 
anxious and somewhat resistant.  However, the veteran did 
report that when he had these experiences, he felt so scared 
that he was afraid his heart might stop beating.  He also 
reported that he had frequent nightmares.  It was noted that 
while the veteran was reporting this, some blocking of his 
thought processes was observed.  The veteran also reported 
that he thought he was hated by everyone he knew, that he was 
not loved, and that people talked about him all the time.  On 
inquiry, the veteran reported that he did not remember when 
he first noticed that people were talking about him.  He did 
state that it was while working as a school teacher that he 
became more skillful at identifying those people who were 
talking about him, and that he began to have great 
difficulties with his students and co-workers as a result.  
The veteran also claimed to have had two psychiatric 
hospitalizations.  One during service, and the other post-
service at Nuestra Senora de los Angeles.  The examiner noted 
that the veteran's affect while describing this was somewhat 
inappropriate.  It was noted that the veteran also claimed to 
have been treated with electroshocks, and that he had 
glaucoma.

It was noted that the veteran's wife accompanied him to the 
evaluation, and that she was also interviewed.  She was found 
to be very cooperative and more informative than the veteran 
himself.  Her report was found to be consistent with the 
veteran's in every respect.  She reported that she and her 
children have done their best to keep the veteran away from 
psychiatric hospitals, and provided details to that effect.  
Further, she described the veteran as a very fearful man 
obsessed with being in danger and who, at times, appeared to 
see himself as having a special "mission" to help others.  
Also, he appeared to trust only those he saw as being 
socially alienated, homeless, etc.  The veteran's wife 
reported that the veteran did not even trust her.  She also 
reported that the veteran's 20 years as a teacher were full 
of frequent crises and very painful difficulties with 
students and co-workers, as he suspected ill intentions from 
all of them.  Moreover, she reported that the veteran got 
into arguments very frequently, or reacted with much fear.  
She claimed that the veteran was only able to keep his job 
for so long because the people knew that despite his 
"craziness" he was the head of a family who was dependent 
on him.

The examiner noted that the veteran was tested in an 
individual session and was generally cooperative, but 
required much assistance and clarification of test 
instruction.  It was noted that rapport appeared to be 
adequate, and the anxiety level seemed to be mild.  However, 
it was noted that the veteran was occasionally distracted 
from the required tasks.  It was also noted that the veteran 
did not appear to have any physical limitation interfering 
with the completion of the psychological tests used.  
Additionally, there was evidence of a perceptual disorder and 
the veteran appeared to be in good to marginal contact with 
reality.  All tests were completed, and it was opined that 
the results could be accepted as generally valid with some 
reservations.  It was noted that, at present, the veteran 
appeared to be functioning within the mentally defective 
range of intelligence as estimated by BARSIT with a total IQ 
of less than 65.  The examiner noted that this result was 
clearly inconsistent with the reported educational, 
employment, and social background of the veteran.  Further, 
the Bender Gestalt reproductions indicated very poor visual-
motor organization.  In fact, the quality of the veteran's 
reproduction were found to resemble that of patients with 
some degree of cognitive dysfunction.  Also, his recall of 
those figures suggested great difficulties with short-term 
visual memory.  Overall, the BARSTIT and BENDER tests 
appeared to point to the presence of cognitive impairment.  
Other test dated suggested the presence of deep seated 
suicidal ideation probably stemming from the veteran's strong 
conviction of being rejected by everyone.  It was noted that 
he appeared to be very fearful and distrustful of the 
intentions of others.  His MMPI protocols (MMPI-Mini Mult and 
MMPI-2) basically produced the same profile which described 
him as severely disturbed.  Both tests suggested the presence 
of psychotic process characterized by strong referential 
ideas and disturbance in the thought processes.  The examiner 
stated that the veteran appeared to host rather bizarre 
ideas, and that there were strong feelings of helplessness 
and hopelessness.  It was opined that these feelings 
suggested the presence of a depressed state, and that 
irritable mood was also very likely.  Further, it was noted 
that the veteran had great concerns regarding his physical 
health and seemed to anticipate much deterioration.  The 
examiner also noted that the veteran's human figure drawings 
also suggested the presence of a psychotic or psychotic like 
process.

On the basis of this evaluation, the examiner expressed his 
support for the diagnostic impression of schizophrenia, 
paranoid type in partial remission, and opined that the 
possible presence of a schizoaffective disorder needed 
further exploration.  Based on the information available, the 
examiner opined that the veteran's present psychiatric 
condition greatly interfered with his social adaptability and 
that he must be considered totally and permanently 
incapacitated with regard to his employability.  Also, it was 
strongly recommended that the veteran's medications be 
carefully monitored.

The veteran also submitted a March 1998 statement from Dr. G. 
"Sanz Ortega" (hereinafter Sanz).  Although the document 
was originally in Spanish, the Board has had the document 
translated.  Dr. Sanz noted that he had been treating the 
veteran since 1974, and provided a general history of the 
veteran's schizophrenia.  On current mental evaluation, Dr. 
Sanz reported that the veteran was 64 years old, looked his 
age, was of stocky build (pyknic type), was well-built, well-
fed, clean but unkempt and carelessly dressed.  He noted that 
the veteran looked straight in front of him, was very anxious 
and tense, exhibited moderate spontaneity, and tended not to 
reply at length; he was only a little expressive.  Further, 
while the veteran was generally lucid, he showed a certain 
degree of confusion at times and was occasionally illogical.  
Dr. Sanz also noted that the veteran had some difficulty in 
formulating and elaborating his ideas, with a poor sequence 
of thought and a certain degree of ideational poverty.  
Nihilistic ideas predominated in the content of his thought, 
together with ill constructed ideas of suicide of moderate 
intensity and his apparent willingness to carry them out.  He 
also exhibited strange feelings, feelings of menace, fears 
and terrors, ego strangeness, allusive and referential ideas, 
delusions of persecution, obsessive thought, auditory 
hallucinations, ambivalence and occasional blocks.  
Additionally, he had very inadequate affect and depressive 
state of mind.  He was oriented personally and spatially, but 
only partially oriented in time.  The veteran also had 
difficulty with most aspects of memory because of his intense 
anxiety, as well as his poor concentration and attention.  
Dr. Sanz stated that he always considered previously that the 
veteran had a brilliant normal intelligence which was now 
poorly used.  Moreover, he found that the veteran appeared to 
have deteriorated even further, and that there was little 
objectivity.

Based on the foregoing, Dr. Sanz diagnosed chronic, paranoid 
schizophrenia.  In his commentary and conclusion, Dr. Sanz 
reported that the veteran was discharged for psychiatric 
illness with 50 percent compensation for the same.  The 
veteran then spent a number of years with a poor social and 
home life, unable to work.  It was noted that he managed to 
rehabilitate himself workwise in that he went to school and 
worked as a teacher.  However, he continued to struggle 
against the symptoms of his illness.  While these symptoms 
initially improved, with the passage of time the pressures of 
work exacerbated his symptoms, so unbalancing him that he had 
to stop working in 1990 and has been unable to carry out paid 
work ever since.  Dr. Sanz opined that the exacerbation of 
symptoms had been severe, keeping the veteran in a state of 
intense frustration.  It was noted that the veteran could not 
tolerate criticism, that he became very sensitive, got into 
arguments easily, and that his anxiety and persecution mania 
permeated everything.  It was also noted that the veteran was 
continuously unsatisfied, especially when he managed to make 
a comparison with his past in teaching.  Dr. Sanz found that 
the veteran had managed to sublimate his aggression somewhat 
in a messianic religious mania.  Furthermore, Dr. Sanz opined 
that the veteran's prognosis regarding work was "nil," that 
his social prognosis was extremely poor, and clinical 
prognosis was very poor.  Additionally, the veteran had 
almost total rejection of psychotropic medication, which he 
took occasionally only to ask for it not to be prescribed 
since it made him feel worse.  The sole exception was valium.  
It was Dr. Sanz's professional opinion that, since 1990, the 
veteran has been totally incapacitated both socially and as 
regards to work.  Dr. Sanz also noted that, mentally, the 
veteran was not an ideal candidate to mange his possessions.

In a May 1998 Supplemental Statement of the Case, the RO 
confirmed and continued the assigned 50 percent rating for 
the veteran's schizophrenia.  The RO reviewed the various 
reports, and noted that the veteran had been assigned a GAF 
score of 50 on the April 1997 VA psychiatric examination.  It 
was noted that this score was compatible with serious 
symptoms or any serious impairment in social, occupations or 
school functioning.  In the RO's opinion, this GAF score was 
compatible with the current 50 percent disability evaluation 
in effect for the veteran's schizophrenia.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which or two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); See Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).  With regard to the 
veteran's request for an increased schedular evaluation, the 
Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

The veteran's psychiatric disorder was originally evaluated 
under the 9200 series of Diagnostic Codes, as they existed 
pursuant to 38 C.F.R. § 4.132 prior to November 7, 1996.  
Under the previous regulations, a 50 percent evaluation was 
warranted for a psychosis which was productive of 
considerable impairment of social and industrial 
adaptability.  A 70 percent rating was warranted for when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was warranted when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment.  The Board notes that each of the aforementioned 
three criteria for a 100 percent rating is an independent 
basis for granting a 100 percent rating.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

Under the current schedular criteria, effective November 7, 
1996, a 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (1998).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b) (1998).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).  The veteran has 
asserted that his schizophrenia is more disabling than 
contemplated by the current evaluation.  Therefore, his claim 
for an increased evaluation is well-grounded.  The VA has 
obtained medical records from health care providers who have 
treated the veteran for his schizophrenia, and has had him 
examined.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).

As a preliminary matter, the Board has determined that the RO 
substantially complied with the directives of the August 1995 
remand.  Accordingly, a new remand is not required.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

As noted above, the criteria changed during the pendency of 
the veteran's appeal.  The United States Court of Veterans 
Appeals (Court) in Karnas v. Derwinski, 1 Vet. App. 308, 312 
(1991) held that where laws or regulations change, after a 
claim has been filed or reopened, and before administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies, unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.

In the instant case, the Board finds that it is irrelevant 
which version of the applicable regulations are used, 
because, for the reasons stated below, the veteran would be 
entitled to a 100 percent rating under either Diagnostic Code 
due to total occupational impairment.

The Board notes that although the April 1997 VA psychiatrist 
found the veteran to have severe occupational and industrial 
impairment.  However, Dr. Sanz, the veteran's treating 
physician for many years, opined that the veteran had total 
social and industrial impairment as a result of his 
schizophrenia.  Additionally, the May 1997 Psychological 
Screening Report found that the veteran's schizophrenia 
greatly interfered with his social adaptability, and rendered 
him permanently and totally incapable of employment.  
Additionally, Dr. Sanz, the veteran, and the veteran's 
relatives have all reported that the veteran stopped working 
as a teacher due to the increasing severity of his 
schizophrenia.  Nothing in the record refutes this assertion.  
Therefore, the Board finds that the preponderance of the 
evidence supports a finding that the veteran's schizophrenia 
results in total industrial impairment.  

The Board also notes that the evidence does not indicate 
total social impairment as a result of the veteran's 
schizophrenia.  Neither the April 1997 VA psychiatrist nor 
the May 1997 Psychological Screening Report support a finding 
of total social impairment.  Furthermore, the evidence, 
including the Social and Industrial Survey, shows that the 
veteran has some interaction with his neighbors, and is 
involved with his church.  Nevertheless, taking into 
consideration the doctrine of reasonable doubt (38 C.F.R. 
§ 3.102), the Board is of the opinion that the evidence more 
nearly approximates the criteria for total social and 
industrial impairment.  Therefore, the veteran is entitled to 
a disability rating of 100 percent.

The finding that the veteran is entitled to a 100 percent 
disability rating for his schizophrenia is also supported by 
the fact that the evidence shows the veteran has problems 
with his thought content, communication, and memory.  He has 
also been shown to have persistent delusions and 
hallucinations.  For example, the veteran has reported on 
numerous occasions that he is convinced people are talking 
about him.  Additionally, on the May 1997 Psychological 
Screening Report, the veteran reported hearing and seeing 
strange things while walking around at nighttime.  The 
evidence also shows that the veteran easily gets into 
arguments, and has had a number of aggressive episodes.  
Furthermore, in his March 1998 statement, Dr. Sanz reported 
that the veteran had suicidal ideation, and the willingness 
to carry it out.  This shows he is in danger of hurting 
himself, and possibly others.  Dr. Sanz also reported that 
the veteran was only partially oriented to time.  In short, 
the veteran exhibits a number of the specific symptoms listed 
under Diagnostic Code 9211 for a disability rating of 100 
percent.


ORDER

Entitlement to a disability rating of 100 percent for 
schizophrenia is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

